Citation Nr: 0807504	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  For the period prior to February 1, 2007, entitlement to 
an evaluation in excess of 60 percent for lichen planus, 
dermatopathic lymphadenopathy.

2.  For the period beginning February 1, 2007, entitlement to 
an evaluation in excess of 10 percent for lichen planus, 
dermatopathic lymphadenopathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from November 1983 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which continued 
a 60 percent disability evaluation for the veteran's skin 
disability and denied TDIU.  In a July 2005 rating decision, 
the RO determined that clear and unmistakable error had been 
made in assigning an effective date of March 12, 2004 for the 
60 percent disability evaluation for skin disability and 
assigned an earlier effective date of November 3, 2003.  
Subsequently, in April 2006, the RO issued a proposed 
reduction of skin disability to 10 percent disabling.  Then, 
in a November 2006 rating decision, the RO decreased the skin 
disability evaluation to 10 percent effective February 1, 
2007.    

In a January 2007 statement, the veteran appears to raise a 
claim for a psychological disorder secondary to his service-
connected skin disability.  This claim has not been developed 
for Board adjudication and is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  For the period prior to February 1, 2007, the veteran's 
lichen planus, dermatopathic lymphadenopathy has been 
manifested by involvement of 50 percent of the total body 
surface area.  

2.  For the period beginning February 1, 2007, the veteran's 
lichen planus, dermatopathic lymphadenopathy has not been 
manifested by involvement of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or the 
need for systemic therapy or intensive light therapy required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

3.  The veteran indicated that he completed high school and 
has additional training as a construction wireman.  He 
reportedly last worked in service in 1987 where his military 
occupational specialty was construction wireman.  

4.  The veteran's service-connected skin disability (his only 
service-connected disability) has not precluded him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to February 1, 2007, the criteria 
for an evaluation in excess of 60 percent lichen planus, 
dermatopathic lymphadenopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7822 (2007).

2.  For the period beginning February 1, 2007, the criteria 
for a rating in excess in excess of 10 percent for lichen 
planus, dermatopathic lymphadenopathy have not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, DC 7822 (2007).

3.  The criteria for a TDIU have not been met.  8 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, June 2004, September 
2004, and December 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In December 2007, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The statement of the case subsequently issued in July 2005 
set forth the criteria necessary for the award of a higher 
disability evaluation, a discussion of the relevant evidence 
of record, as well as the reasons and bases for award of the 
disability evaluation.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of a higher initial rating for 
his service-connected diabetes mellitus.  Dingess/Hartman, 
19 Vet. App. at 491, 493, 500-01.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran was medically evaluated in 
conjunction with his skin disability in April 2004.  Another 
examination was scheduled in February 2006.  However, the 
veteran failed to report to that examination.  Regulations 
provide that veterans have an obligation to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, an increased 
rating claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 
3.655 (2007); Engelke v. Gober, 10 Vet. App. 396 (1997).  The 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Here, the veteran's cooperation in 
testing was required to obtain necessary evidence as 
determine the status of his current skin disability.  In any 
case, as there is other evidence of record, the Board will 
proceed with the skin disability claim.  The duties to notify 
and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's skin disability has been evaluated under DC 
7822 for papulosquamous disabilities not listed elsewhere 
(including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichenoides et varioliformis acuta 
(PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris 
(PRP)): 

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, and; 
constant or near-constant systemic medications or 
intensive light therapy required during the past 
12-month period . . . (60 percent)

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy or intensive light therapy required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period . . . 
(30 percent)

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
systemic therapy or intensive light therapy 
required for a total duration of less than six 
weeks during the past 12-month period. . .(10 
percent)

Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period. . . (0 
percent)

Or rate as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

       38 C.F.R. § 4.118, DC 7822.

For the period prior to February 1, 2007

The veteran's skin disability has been evaluated as 60 
percent disabling.  The evidence includes VA and prison 
medical records showing treatment for a chronic skin 
disability.  VA afforded the veteran an examination in April 
2004.  On examination, the veteran was noted to have 50 
percent total body surface area involvement of hypertrophic, 
hyperkeratotic, lichenified plaques.  The examiner noted the 
veteran had not been treated adequately.  

Based on the evidence of record, the Board finds that a 
rating higher than 60 percent for the veteran's skin 
disability is not warranted as the veteran is already in 
receipt of the maximum schedular rating under DC 7822 for the 
period in question.  

The Board has also considered other relevant criteria which 
assign ratings in excess of 60 percent to determine if a 
higher rating would be warranted.  However, as the veteran 
has not been shown to have disfigurement of the head, face, 
or neck, or exfoliative dermatitis, a higher rating is not 
available under the skin criteria.  See 38 C.F.R. § 4.118, 
DCs 7800, 7817.  Therefore, a rating in excess of 60 percent 
is not warranted for the veteran's skin disability.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).
      


For the period beginning February 1, 2007 

The veteran's skin disability has been evaluated as 10 
percent disabling beginning February 1, 2007.  The evidence 
for consideration during this time includes a January 2005 VA 
treatment record which is the most recent evidence of record.  
While this predates the time that the veteran's skin 
disability evaluation was decreased, the veteran failed to 
appear for a VA examination, as noted above, that might have 
provided insight into the current severity of his service-
connected disability.  The Board will use the available 
medical evidence in evaluating the veteran's claim. 

VA treatment records are in the claims folder.  Most notably, 
a January 2005 VA dermatology treatment record noted that 
physical examination of the veteran showed that the scalp, 
face, back, chest, abdomen, bilateral shoulders, arms, 
forearms, hands, and lower extremities were all clear.  He 
had purple hypertrophic somewhat sebaceous plaques covering 
primarily extensor surfaces of bilateral arms and legs.  The 
lower back, chest, upper back, and face were essentially 
clear.  It was indicated that eliminating some medications 
that the veteran is currently taking would lessen or 
eliminate the disease symptoms.  
 
Based on the evidence of record, the Board does not find that 
a higher rating of 30 percent is warranted under DC 7822.  
The veteran's skin disability has not been shown to affect 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or that the veteran has needed 
systemic therapy or intensive light therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7822.  
Additionally, the Board has determined that other skin 
disability codes likewise do not provide a higher rating.  
See 38 C.F.R. § 4.118.  Therefore, a rating in excess of 10 
percent is not warranted for the veteran's skin disability.  

While the veteran contends that his skin disability is more 
disabling than that which is contemplated by the current 
disability rating, there is no medical evidence demonstrating 
that a higher rating is warranted.  As previously pointed 
out, the veteran was afforded an examination to determine the 
current severity of his disability.  However, he failed to 
appear and as such the Board can only evaluate his claim 
based on the medical evidence of record.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Extraschedular Consideration

The veteran has not been hospitalized for his disability.  
While the veteran indicated in January 2005 that he was 
unable to find work, there is no objective evidence 
suggesting his skin disability has prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, for the period prior to February 1, 2007, the veteran's 
sole service-connected disability, lichen planus, 
dermatopathic lymphadenopathy, was evaluated as 60 percent 
disabling.  Thus, he meets the percentage requirements laid 
out above prior to February 1, 2007. (He does not meet the 
percentage requirement beginning February 1, 2007 as his skin 
disability has been evaluated as 10 percent disabling so only 
the period prior to February 1, 2007 will be discussed 
below).  

According to the veteran's TDIU application received in July 
2004, he completed four years of high school and his training 
was in computer repair and as a construction wireman.  He 
also noted that the last time he worked full-time was in 1986 
for the US Marine Corps.  The veteran also indicated that his 
diabetes mellitus affected his service-connected skin 
disability.  According to consent forms the veteran executed 
that month, he had been incarcerated from 1993 to 2004.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
While the veteran does meet the schedular requirement for a 
TDIU, no evidence has been presented indicating the veteran 
has any employment impairment due to his service-connected 
skin disability.  The Board finds that the level of 
impairment to the veteran's employment is adequately 
reflected in the disability evaluation he received.  A factor 
in his being unemployed since service was his incarceration 
during a significant portion of that period.  There is no 
objective evidence that his skin disability alone precluded 
his employment now or in the past.  Therefore, the Board 
finds that the record does not demonstrate that the veteran's 
service-connected skin disability, in and of itself, is of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


(CONTINUED ON NEXT PAGE)






ORDER

For the period prior to February 1, 2007, entitlement to an 
evaluation in excess of 60 percent for lichen planus, 
dermatopathic lymphadenopathy is denied.

For the period beginning February 1, 2007, entitlement to an 
evaluation in excess of 10 percent for lichen planus, 
dermatopathic lymphadenopathy is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


